DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in responsive to communication(s): 
Application filed on 5/20/2020 with effective filing date of 5/23/2019 based on foreign application JP2019-096698 filed on 5/23/2019.

The status of the claims is summarized as below:
Claims 1-16 are pending. 
Claims 1, and 12 are independent claims.

Specification

	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: Display Device and Display Method for Displaying Operation History of an Injection Molding Machine.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Claim(s) 1 is/are construed to invoke 35 USC 112 sixth paragraph. The examiner notes that the claim(s) is/are interpreted under 35 USC 112 sixth paragraph, not rejected.
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first storage control unit configured to acquire …”,
“a second storage control unit configured to acquire …”,
“a display control unit configured to … cause …”, in claim 1.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Applicants describe information processing unit 26 as includes a processor, and provides the functions of the first and second storage control units 30/32 and the display control unit 36 (¶0033-0035, ¶0039-0040, ¶0045-0061, Fig. 2-3 at U.S. Publication Application 20220179595). Accordingly there is sufficient corresponding structure in the form of a processor and storage. 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-12, 16 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Morimura (US Pub 20040044434, hereinafter Morimura), in view of Hubbard (US Pub 20120120078, hereinafter Hubbard).

Per claim 1, Morimura teaches:
A display device for displaying an operation history of an injection molding machine, comprising: (abstract [0041] Fig. 1: a managing system 20 to display received information from managed molding machines);
		a first storage control unit configured to acquire a feature value of a physical quantity measured in each molding cycle of the injection molding machine, and store the acquired feature value in a storage unit in association with cycle information indicating the molding cycle in which the feature value was measured; ([0043-0046, 0050-0052] the managing apparatus 20 functions as an information managing server by receiving information from sensors at the injection molding machine 10-1 and 10-2, processing and storing the information in memory; Fig. 2 shows an example of the managing picture displayed with various status of the injection molding machines, such as a cycle time for the injection molding machine, and shot number; also see [0076] Fig. 6 S11);
		a second storage control unit configured to acquire event information indicating content of each of events that have occurred in the injection molding machine, and store the acquired event information in the storage unit in association with occurrence period information indicating an occurrence time period of each of the events; and ([0043-0046, 0049-0052, 0056, 0058-0060] the managing apparatus 20 functions as an information managing server by receiving information from sensors at the injection molding machine 10-1 and 10-2, processing and storing the information in memory; molding machine condition changes are collected and displayed as 22-2 in Fig 2; Fig. 3 further shows the operation status/condition changes as 23-2, along with other status of the first injection molding machine; also see [0076] Fig. 6 S11);
		a display control unit configured to, based on the cycle information and the occurrence period information, cause a display unit to display a first graph showing temporal change of the feature value and a second graph showing temporal change of the events, with time axes of the first graph and the second graph being defined in a same direction on a same scale, ([0056-0063] Fig. 3 shows different status of the first machine sharing the timeline of the same direction and scale in graphs 23-1 and 23-2 through 23-5; graph 23-1 shows a change in values of a shot number against time passing, and graph 23-2 shows operation status change of the machine corresponding to time);
		wherein the display control unit is configured to display marks respectively indicating the events, in the second graph [ ([0056, 0060] Fig. 3 shows a status graph 23-2 where different operation status for 24 hour period is displayed and classified with color codes corresponding to time);

		Although Morimura teaches displaying different status of the injection molding machine with different graphs sharing the same timeline, and further teaches displaying abnormality history in response to a displayed icon in Fig. 3 ([0066-0067]), Morimura does not explicitly teach selectable marks in the graph; Hubbard teaches:
		[wherein the display control unit is configured to display marks respectively indicating the events, in the second graph] in a manner that the marks are selectable (abstract, [0019]: method for displaying system performance information with event markers; Fig. 1B shows a plurality of event marker 110 in diagram with two graphs sharing the same timeline 104, when cursor hovers over the event marker, detailed information 105 is displayed).
		Hubbard and Morimura are analogous art because they both teach graphical display of performance information along a timeline for machines. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Morimura and Hubbard before him/her, to modify the teachings of Morimura to include the teachings of Hubbard so that event markers are selectable to display detailed information. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide more detailed information on each event marker with user selection, thereby increasing the amount of information conveyed by the graphs and enhancing user experiences.

Per claim 2, Morimura further teaches:
The display device according to claim 1, wherein the feature value includes at least one of a cycle time of the molding cycle, an injection time of resin, a metering time for resin, a peak injection pressure of resin injection, and a front end position at which a screw for resin injection has reached a forefront position. ([0052] Fig. 2 shows 22-4 displaying a cycle time 22-5, Fig. 3 shows 23-5 including a “filling time”, a “position at the time of finishing keeping pressure”, etc.).

Per claim 3, Morimura further teaches:
The display device according to claim 1, wherein the display control unit is configured to display the second graph for each of types of the events. ([0054, 0060] Fig. 3 shows a status graph 23-2 where each type of operation status/event are classified, color coded, and displayed).

Per claim 4, Morimura further teaches:
The display device according to claim 3, wherein the display control unit is configured to display the marks in a manner that at least one of color, shape, and pattern of the marks differs according to types of the events. ([0054, 0060] Fig. 3 shows a status graph 23-2 where each type of operation status/event are classified, color coded differently for each type of status/event, and displayed).

Per claim 5, Morimura further teaches:
The display device according to claim 3, wherein the event includes at least one of alarm generation from the injection molding machine, operator's operation on the injection molding machine, and change of molding conditions of the injection molding machine. ([0054, 0061] Fig. 2 with graph 22-3 and Fig. 3 with graph 22-3 show where the operation status and the condition of the injection molding machine changes along the timeline to indicate change in molding machine status and conditions).

Per claim 10, Morimura-Hubbard further teaches:
The display device according to claim 1, wherein the display control unit is configured to, when a mark is selected from the marks displayed in the second graph, cause the display unit to display a detailed screen in which details of events, among the events, that have occurred within a predetermined period including a point of time corresponding to the selected mark are listed in temporal order. (Morimura [0058-0060] Fig. 3 shows a status graph 23-2 that displays different status event classified with color codes including event of stop that occurred due to abnormality; [0066-0067] Fig. 5 shows a detailed screen of abnormality history events listed in response to selection of icon on the graph 23).

Per claim 11, Morimura further teaches:
The display device according to claim 1, wherein the display control unit is configured to cause at least one of a display unit in a management server that manages multiple injection molding machines and the display units in the multiple injection molding machines managed by the management server to perform displaying. ([0048] Fig. 2 shows a management screen at the display apparatus of the managing apparatus 20 in Fig. 1 for managing multiple injection molding machines).

Per claim 12, claim 12 is a method claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 16, claim 16 contains limitations that are substantially the same as claim 10, and is likewise rejected.

Claim(s) 6-7, 13 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Morimura (US Pub 20040044434, hereinafter Morimura), in view of Hubbard (US Pub 20120120078, hereinafter Hubbard), and Kuo (US Pub 20140176555, hereinafter Kuo).

Per claim 6, Morimura further teaches different graphs for past different operation status along a timeline of a same direction and scale among different graphs:
		“ … temporal change of the … data points of the feature value, with a time axis of the third graph being defined in a same direction on a same scale as the first graph.” ([0056-0064] Fig. 3 shows at least three different graphs of feature value along a time axis of the same direction and scale as the other graphs).
		But Morimura-Hubbard do not explicitly teach extracting data for a feature value based on a threshold set for the feature value, and cause the extracted data to be displayed; Kuo teaches:
The display device according to claim 1, wherein the display control unit is configured to extract data points at which the feature value is equal to or greater than a threshold set for the feature value or extract data points at which the feature value is smaller than the threshold, and cause the display unit to display a third graph showing ([0052, 0054] Fig. 5A shows a graph which visually highlight portions of data bars exceeding a threshold selected by a user; Fig. 5C shows a graph which highlight data bars that’s below a threshold).
		Kuo and Morimura-Hubbard are analogous art because Kuo also teaches visualization of data in graphs. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Morimura-Hubbard and Kuo before him/her, to modify the teachings of Morimura-Hubbard to include the teachings of Kuo so that threshold can be defined to highlight data. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide highlight rules to automatically highlight portions of the data satisfying the highlight rules on a graph, improving usability of data visualization tool.

Per claim 7, Morimura further teaches different graphs for past different operation status utilizing a timeline of a same direction and scale among different graphs, but Morimura-Hubbard do not explicitly teach extracting data for a feature value based on a threshold, and highlight the extracted data on the graph; Kuo teaches:
The display device according to claim 1, wherein the display control unit is configured to extract data points at which the feature value is equal to or greater than a threshold set for the feature value or extract data points at which the feature value is smaller than the threshold, and highlight the extracted data points of the feature value on the first graph. ([0052, 0054] Fig. 5A shows a graph which visually highlight portions of data bars exceeding a threshold selected by a user; Fig. 5C shows a graph which highlight data bars that’s below a threshold).
		Kuo and Morimura-Hubbard are analogous art because Kuo also teaches visualization of data in graphs. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Morimura-Hubbard and Kuo before him/her, to modify the teachings of Morimura-Hubbard to include the teachings of Kuo so that threshold can be defined to highlight data. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide highlight rules to automatically highlight portions of the data satisfying the highlight rules on a graph, improving usability of data visualization tool.

Per claim 13, claim 13 contains limitations that are substantially the same as claim 6, and is likewise rejected.

Claim(s) 8-9, 14-15 is/are rejected under 35 U.S.C. 103 as being as being unpatentable over Morimura (US Pub 20040044434, hereinafter Morimura), in view of Hubbard (US Pub 20120120078, hereinafter Hubbard), and Kuo (US Pub 20140176555, hereinafter Kuo).

Per claim 8, Morimura-Hubbard does not explicitly teach highlighting a mark as well as another mark in response to a selection from the marks; Koodali further teaches:
The display device according to claim 1, wherein the display control unit is configured to, when a mark is selected from the marks displayed in the second graph, highlight the selected mark and another mark of the marks that indicates an event, among the events, that has a same content as that of the selected mark. ([0021-0022] Fig. 5 shows a selection of an event marker 34 displays a tooltip of the event 34 as well as the beginning and end positions of the same event).
		Koodali and Morimura-Hubbard are analogous art because Koodali also teaches visualization of events data in graphs. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Morimura-Hubbard and Koodali before him/her, to modify the teachings of Morimura-Hubbard to include the teachings of Koodali so that related events can be identified and highlighted on the graph. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide differentiations among instantaneous event and continuous events and visually represents the characteristics and relationship of the events ([0003-0004]).

Per claim 9, Morimura-Hubbard does not explicitly teach highlighting a time region in response to a selection of an event mark from the marks; Koodali further teaches:
The display device according to claim 1, wherein the display control unit is configured to, when a mark is selected from the marks displayed in the second graph, highlight a time zone corresponding to a time region to which the selected mark belongs, in the first graph. ([0023] Fig. 6 shows when the path line 38 is selected, the beginning and end time of the same event is highlighted while the rest of the events are hidden).
		Koodali and Morimura-Hubbard are analogous art because Koodali also teaches visualization of events data in graphs. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Morimura-Hubbard and Koodali before him/her, to modify the teachings of Morimura-Hubbard to include the teachings of Koodali so that related events and event duration can be identified and highlighted on the graph. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide differentiations among instantaneous event and continuous events and visually represents the characteristics and relationship of the events ([0003-0004]).

Per claim 14-15, claims 14-15 contain limitations that are substantially the same as claims 8-9 respectively, and are likewise rejected.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

US Patents
US 5213726 A
Ramsey; Charles R. et al.
Diecasting mould gauging system uses compressed gas to sense and control spacing between elements
US 6915182 B2
Usui; Kazuo et al.
Method for setting condition for determining whether molded product is defective/non-defective, involves designating sampling zone for displayed actual values of monitor item to set defectivity/non-defectivity determination condition
US 9727988 B2
Iwata; Akio et al.
Logic graph displaying apparatus for use in e.g. electric injection molding machine, has logging screen including graph display parts displaying logic graph after reading logging data of signal identifier from ring buffer


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794.  The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov upon electronically filed authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        
/ARIEL MERCADO/Primary Examiner, Art Unit 2176